Citation Nr: 1014635	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-00 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
postoperative recurrent pilonidal cyst to include scar 
residuals, and, if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury to include spondylosis, 
degenerative disc disease, and headaches, and, if so, whether 
service connection is warranted.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 
1970.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Tiger Team at the Cleveland, Ohio 
Regional Office (RO).  The Agency of Original Jurisdiction 
(AOJ) remains the Portland, Oregon RO.

In March 2010, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for postoperative recurrent pilonidal cyst to 
include scar residuals and entitlement to service connection 
for residuals of a neck injury to include spondylosis, 
degenerative disc disease, and headaches, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of a neck injury was 
denied by the RO in an April 1980 rating decision.  The 
Veteran did not appeal the decision.  

2.  Evidence received since the April 1980 rating decision is 
new and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for residuals of a neck injury.


CONCLUSION OF LAW

Evidence added to the record since the final April 1980 
rating decision is new and material; thus, the claim of 
entitlement to service connection for residuals of a neck 
injury is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In an April 1980 rating decision, the Portland RO denied the 
claim for entitlement to service connection for residuals of 
a neck injury on the basis that current evidence did not 
establish that the Veteran's neck injury was incurred or 
aggravated by service.  The Veteran was notified of this 
decision in April 1980.  The Veteran did not appeal this 
decision.  Thus, the rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In October 2004, the Veteran requested to reopen the claim 
for service connection for residuals of a neck injury.  The 
evidence submitted since the April 1980 rating decision 
includes VA and private treatment reports and photographs.

A September 2004 private treatment report from a 
chiropractor, G.M., indicated that based upon the Veteran's 
chronic spinal complaints, need for ongoing care related to 
the cervical spine, and x-ray findings, that his current 
impairment and need for ongoing care is directly and 
materially related to his motor vehicle accident while 
serving in the Armed Forces.  The above mentioned evidence is 
new because this evidence has not been previously submitted 
to agency decisionmakers, and it is neither cumulative nor 
redundant of evidence previously of record.  This evidence is 
material because it relates to an unestablished fact 
necessary to substantiate the claim.  This evidence indicates 
that the Veteran's current neck disability is related to an 
in-service incident which was not conclusively shown by the 
evidence previously of record.  A claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, this evidence is new 
and material.

In conclusion, the Board finds that the September 2004 
private treatment record received since the August 1980 
rating decision is new and material, and the claim for 
service connection for residuals of a neck injury is 
reopened.  The reopened claim is discussed below in the 
remand portion of the decision. 

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, with regard to the application to reopen the claim 
of entitlement to service connection for residuals of a neck 
injury, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.


ORDER

New and material evidence having been received; the claim for 
service connection for residuals of a neck injury is 
reopened.




REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009). 

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The law provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2009).  In order 
to rebut the presumption of soundness, there must be clear 
and unmistakable evidence demonstrating that the injury or 
disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service.  VAOPGCPREC 3-2003 (July 16, 2003).  Essentially, to 
rebut the presumption of sound condition VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.

In this case, a February 1980 VA examination report and x-ray 
report indicates that the Veteran incurred an injury during a 
motor vehicle accident in junior high school, prior to 
service.  Given the foregoing, the Board finds that a VA 
examiner should also address whether a neck disability pre-
existed the Veteran's military service, and if so, whether 
military service aggravated any pre-existing neck disability, 
in accordance with the above-cited law.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if it is necessary to decide 
the claim).

The Veteran also asserts that he was in a motor vehicle 
accident in service.  According to the September 2004 private 
treatment report, G.M. indicated that the Veteran's current 
impairment regarding his cervical spine is directly and 
materially related to an in-service incident.  Service 
treatment records are negative for any neck injury.  The 
Veteran's separation examination in June 1970 reflects that 
clinical evaluation of the head, face, neck and scalp, as 
well as spine, were normal.  Under the circumstances, the 
Board is of the opinion that a VA examination is needed to 
determine the nature and etiology of any residual of a neck 
injury prior to a final adjudication of the Veteran's claim.  
A medical opinion based on an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Service connection may not be based on resort to speculation 
or remote possibility. 38 C.F.R. § 3.102.

Additionally, the record indicates that additional private 
records pertaining to treatment of a neck injury have not 
been associated with the claims file.  Specifically, G.M. 
reported that he has been treating the Veteran since 1980.  
As these records would be of assistance in determining the 
etiology of any neck disability and residuals thereof, they 
are relevant and should be obtained.  VA will make reasonable 
efforts to obtain relevant records from private medical care 
providers, if the records are adequately identified and if 
the claimant authorizes the release of such records.  
38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2009).  

Regarding the application to reopen the claim for service 
connection for postoperative recurrent pilonidal cyst to 
include scar residuals, during the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In that decision, the Court held that VA must 
notify a claimant of the evidence and information necessary 
to reopen a previously denied claim, as well as the evidence 
and information necessary to establish his entitlement to the 
underlying claim for the benefit sought, i.e., service 
connection.  In that case, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, that the Secretary look at the 
bases for the denial in the prior decision, and respond with 
a notice letter which describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection which were found insufficient in 
the previous denial.

While in correspondence of December 2004, the Veteran was 
provided with a description of the basic elements necessary 
to substantiate a claim for service connection, he has yet to 
be provided with notice which fully complies with the newly-
specified criteria as noted in Kent, supra. (i.e., the type 
of evidence which would be new and material based on the 
reasons for the prior denial).  Such notice must be provided 
to the Veteran prior to a final adjudication of his current 
claim for service connection for postoperative recurrent 
pilonidal cyst to include scar residuals.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notice as to what would constitute new and 
material evidence regarding the particular 
new and material evidence claim herein in 
accordance with the Court's holding in 
Kent.

2.  Then, ask the Veteran to provide any 
medical records, not already in the claims 
file, pertaining to treatment or 
evaluation of his neck injury, 
specifically from G.M., from 1980 to 
present, or to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.  If the 
records are not available, it must be so 
stated, in writing, for inclusion in the 
claims file.

3.  Any pertinent VA treatment records 
dated from December 2006 to the present, 
or other inpatient or outpatient treatment 
records should be obtained and 
incorporated in the claims folder.

4.  After associating any outstanding 
records with the claims folder, schedule 
the Veteran for an appropriate examination 
to determine the nature and etiology of 
residuals of a neck injury, to include 
spondylosis, degenerative disc disease, 
and headaches.  A copy of this remand and 
the Veteran's claims file must be 
furnished to the clinician and he or she 
should indicate whether the claims folder 
was provided and reviewed.  A detailed 
history of any symptomatology before, 
during and after service should be 
obtained from the Veteran.  All indicated 
tests and studies, if necessary, are to be 
performed and the examiner should review 
the results of any testing prior to 
completing the report.  All findings 
should be reported in detail.

a.  The examiner should provide an opinion 
as to whether any neck disability, or 
residuals thereof, existed prior to 
service and increased in severity during 
service.  That is, if any neck disability 
existed prior to service, the examiner 
must discuss the evidence relied upon to 
reach that determination.  For any neck 
disability, or residual thereof, that 
existed prior to service, the examiner 
should state whether it increased in 
severity during service.  If a neck 
disability, or residual thereof, increased 
in severity during service, the examiner 
should provide an opinion as to whether 
any increase in severity during service 
was beyond the natural progress of the 
preexisting condition.  

b.  The examiner should comment on whether 
it is at least as likely as not (50% 
probability or greater) that the Veteran's 
neck injury, and residuals thereof, if 
determined not to have preexisted service, 
are a result of a disease, incident, or 
injury in service or related to his active 
duty military service.  

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of 
causation/aggravation as to find against 
causation/aggravation.  More likely and as 
likely support the contended relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The clinician is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


